Case 5:17-cv-00190-RWS Document 332 Filed 10/14/20 Page 1 of 1 PageID #: 7069




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

 TORREY, et al                                 §
             Plaintiffs,                       §
                                               §
 v.                                            §      CASE NO. 5:17-cv-00190-RWS
                                               §
 INFECTIOUS DISEASES SOCIETY OF                §
 AMERICA et al                                 §
            Defendants.                        §

                           AMENDED REPORT OF MEDIATION

       The above-captioned case was mediated by David Folsom on Tuesday, November 12,

2019, between Plaintiffs and Defendant Blue Cross and Blue Shield Association. The undersigned

mediator filed a suspended report on November 26, 2019. After additional follow up between

Plaintiffs and Defendant Blue Cross and Blue Shield Association, counsel, and the undersigned

mediator, a settlement has been reached.

       Signed this 14th day of October 2020.

                                                   /s/ David Folsom
                                                   David Folsom
                                                   TXBN: 07210800
                                                   JACKSON WALKER, LLP
                                                   6002-B Summerfield Drive
                                                   Texarkana, Texas 75503
                                                   Telephone: (903) 255-3250
                                                   Facsimile: (903) 255-3265
                                                   E-mail: dfolsom@jw.com


                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically
in compliance with Local Rule CV-5(a) on this 14th day of October 2020. As such, this
document was served on all counsel who are deemed to have consented to electronic service.
Local Rule CV-5(a)(3)(A).

                                                   /s/ David Folsom
                                                   David Folsom
